UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2011 TOWER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Indiana 000-25287 35-2051170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana 46802 (Address of principal executive offices) Registrant’s telephone number, including area code:(260) 427-7000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (c) On May 19, 2011, Wendell L. Bontrager was promoted to Executive Vice President of Tower Financial Corporation (The “Company”).Mr. Bontrager will continue to serve as Chief Lending Officer and Executive Vice President for Tower Bank and Trust Company (The “Bank”), a wholly-owned subsidiary of the Company.Mr. Bontrager joined the Bank in July 1999 as a Private Banking relationship manager and has served as Chief Lending Officer of the Bank since May of 2008.Mr. Bontrager will receive a base salary of $155,000 in connection with his employment and will be entitled to bonus compensation as provided in the Bank’s Officer Profit Sharing Program. Item 5.07Submission of Matters to a Vote of Security Holders. (a) The annual meeting of the shareholders of the Company was held on May 19, 2011. (b) The following directors were elected at the meeting to serve until the annual meeting of the shareholders in the year 2014: Votes For Votes Withheld Keith E. Busse Michael D. Cahill Kim T. Stacey Irene A. Walters In addition, the following directors continue in office until the annual meeting of the shareholders in the year indicated: Kathyn D. Callen Scott A. Glaze Jerome F. Henry, Jr. William G. Neizer Debra A. Neizer Robert N. Taylor Joseph D. Ruffolo John V. Tippmann, Sr. Ronald W. Turpin (c) Other matters voted upon and the results of the voting were as follows: The shareholders voted 3,235,984 in the affirmative and 24,540 in the negative, with 177,830 abstentions, to ratify the appointment of Crowe Horwath LLP as auditors of the Company for 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 24, 2011 TOWER FINANCIAL CORPORATION By: /s/ Michael D. Cahill Michael D. Cahill, Chief Executive Officer
